Exhibit 99.1 2009 Annual Meeting May 27, 2009 1 Safe Harbor Provision This presentation contains “forward-looking statements” under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 (Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended).Statements herein that are not historical facts are forward-looking statements pursuant to the safe harbor provisions referenced above. You may also identify forward-looking statements by use of the words “anticipates,” “expects,” “intends,” “plans” and similar expressions.These forward-looking statements include, but are not limited to “maintain top-line focus”, “continue aggressive cost pacing” and “contain G&A expenditures”.Forward-looking statements are inherently subject to risks and uncertainties some of which cannot be predicted or quantified.Such risks and uncertainties include, without limitation, the following:costs increasing more rapidly than market prices could reduce profitability; changes in demand for blood products could affect profitability; declining blood donations could affect profitability; changing economic conditions could impact the ability of customers to pay the Company’s invoices; operations depend on services of qualified professionals and competition for their services is strong; industry regulations and standards could increase operating costs or result in closure of operations; the discontinuation of the operation of the Company’s Florida-based research subsidiary may hinder the Company’s ability to generate profits; the decrease in reimbursement rates may affect profitability; not-for-profit status gives advantages to competitors; the potential inability of the Company to meet future capital needs could impact ability to operate; reliance on relatively few vendors for significant supplies and services could affect the Company’s ability to operate; potential adverse effect from changes in the healthcare industry, including consolidations, could affect access to customers; limited access to insurance could affect ability to defend against possible claims; future technological developments or alternative treatments could jeopardize the business; the ability to attract, retain and motivate management and other skilled employees; product safety and product liability could provide exposure to claims and litigation; targeted partner blood drives involve higher collection costs; environmental risks could cause the Company to incur substantial costs to maintain compliance;the threat of business interruption due to terrorism and the security measures taken in response to terrorism could adversely impact profitability; business interruption due to earthquakes could adversely impact profitability; the evaluation and consideration of strategic alternatives, and other significant projects, may distract management from reacting appropriately to business challenges and lead to reduced profitability; strategy to acquire companies may result in unsuitable acquisitions or failure to successfully integrate acquired companies, which could lead to reduced profitability; the Articles of Incorporation and Rights Plan could delay or prevent an acquisition or sale of HemaCare; quarterly revenue and operating results may fluctuate in future periodsand the Company may fail to meet investor expectations; the Company’s stock is traded on the OTC Bulletin Board and therefore is subject to greater market risk than those of exchange-traded stocks since they are less liquid; the Company’s stock price could be volatile; future sales of equity securities could dilute the Company’s common stock; the lack of dividend payments could impact the price of the Company’s common stock; the evaluation of internal control and remediation of potential problems will be costly and time consuming and could expose weaknesses in financial reporting; and the other risks and uncertainties discussed from time to time in the documents HemaCare files with the Securities and Exchange Commission. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to be correct. Consequently, future events and actual results could differ materially from those set forth in, contemplated by, or underlined in the forward-looking statements contained herein.The Company undertakes no obligation to update any of these forward-looking statements to reflect actual results or events or circumstances after the date hereof. 2 Board of Directors • Julian Steffenhagen – Chairman, HemaCare Corporation • Steven Gerber, MD (2003) – Independent Investor and Consultant • Terry Van Der Tuuk (2003) – Vice Chairman, Graphic Technology • Teresa S. Sligh, MD (2006) – President & Medical Director, Translational Research Group, Inc. • John Doumitt (2008) – CEO & GM Blood Products, HemaCare Corporation • Bob Chilton (2008) – CFO & GM Blood Services, HemaCare Corporation 3 Senior Management • Melanie Osby, MD – National Medical Director • Gaytha McPherson – Vice President, Quality & Regulatory Affairs • Keith McWilliams – CIO • Lisa Bacerra – Controller • Rose Shaw, RN – Vice President, Blood Services, New York Region • Anna Stock – Exec. Director, Customer Service & Business Development, California Region • Kathleen Barry – Director of Operations, The Maine Blood Center • Lois Coburn – Director, Human Resources • Tamla Roberts – Associate Director, Marketing 4 Company Overview • HemaCare is a leading blood products and services company – Blood Products • Transfusion • Research – Blood Services • Therapeutic Apheresis • Stem Cell Collections • Founded in 1978 – Publicly Traded Since 1986 • Operating in 6 States – California, New York, New Jersey, Pennsylvania, Connecticut, Maine 5 2008 Highlights • Celebrated 30th year with record revenue and return to profitability – $37.6M Revenue – $900K Net Income – $0.10 EPS 6 Revenue Trends • Blood Products – Up 11% vs. 2007 • New hospital collections programs • Higher volumes & prices • Blood Services – Steady Revenue – 2008 growth in New York offsets decline in California 7 Income Contribution • Blood Products GP drives Net Income – About 80% of sales – Leverage fixed costs • Blood Services provides… – Steady income stream – Higher margins 8 First Quarter 2009 Results • Q1* – Revenue up 13% to $9.7M – Mix shift to lower margin Blood Products segment – 2009 Net Income $81,000 vs. $87,000 in 2008 • Addressing Blood Services opportunities in both New York and California *Year-over-year comparison of continuing operations 9 Path Forward • Maintain top-line focus – Blood Products & Blood Services • Continue aggressive cost pacing – Gross Profit rates – Contain G&A expenditures 10
